Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
All objections to the drawings are withdrawn after consideration of amendments.
Specification
All objections to the specification are withdrawn after consideration of amendments.
Claim Rejections - 35 USC § 112
Claims 1-11 rejections are withdrawn following amendments.
Claim 3 recites the limitation “the piercing projection”.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 dependent on claim 3 is also rejected. For prosecution, the limitation “piercing projection” and “piercing pin” will be interpreted to mean the same structure.
Claim 5 recites the limitation “the periphery of the location pierced by the piercing projection”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitaguchi et al (US Pat No. 7,625,760 B2 published 12/01/2009; hereinafter Kitaguchi) in view of Berthier et al (US20130302817A1 published 11/14/2013; hereinafter Berthier).
Regarding claim 1, Kitaguchi teaches an analyzer for analyzing a component in a sample (an automatic analyzer – column 2 line 57) using 
an analysis kit (analyzing cartridge 1 – Fig. 3) comprising a liquid reservoir (reservoir 101 – Fig. 3), containing a liquid and having an opening at a surface of the analysis kit (reservoir 101 contains a liquid and has an opening on top – Fig. 3), a sealing film sealing the opening of the liquid reservoir 
the analyzer comprising: 
a placement section configured to support the analysis kit (the analyzing cartridge 1 is set in an analysis apparatus – column 18 lines 30-31); 
an opposing wall with a recess (coupler 200 forms a recess above the membrane 140 – Fig. 8)  configured to approach the analysis kit in a first direction to contact with the surface of the analysis kit at which the opening of the liquid reservoir is formed (coupler 200 contacts the cartridge 150 at the opening of reservoir 111a – Fig. 8); 
a piercing pin (a pin 301)
a column projecting from the opposing wall in the first direction (multiple projections from a distribution device 180 – Fig. 7); and 
the piercing pin pierces the sealing film (pin 301 pieces the portion pack 300 – Fig. 3) and the recess of the opposing wall forms an airtight space surrounding a location pierced by the piercing pin when the opposing wall contacts the surface of the analysis kit which the opening of the liquid reservoir is formed (coupler 200 is capable of forming an air tight connection with the cartridge 150 around a hole in the middle of membrane 140 - column 31 lines 61-62 and Fig. 8) (portion pack and coupler of a liquid feed device can be used together – column 18 lines 34-35); 
a gas introduction member (pressure pump connector – Fig. 8) configured to introduce gas into the airtight space to send the gas into the liquid reservoir through the location pierced by the piercing pin and, send the liquid to the measurement passage (a liquid feed control device with a coupler 
a measurer (measurement of chemical items of clinical diagnosis – column 13 lines 21-22) configured to measure a characteristic of the component present in the sample (Kitaguchi teaches an example of measuring hemoglobin in a blood sample – column 2 line 34-35) at the measurement passage (measurement vessel 109 can be filled with plasma from a blood sample – column 19 line 53).
However, Kitaguchi does not teach a piercing pin comprising:  a column projecting from the opposing wall in the first direction; and a projection extending from the end of the first direction of the column in a direction intersecting the first direction.
Berthier teaches a piercing pin (needle 74 – Fig. 2-3) comprising: 
a column projecting from the opposing wall in the first direction (needle 74 projects from a lid 36 – Fig. 2-3); and 
a projection extending from the end of the first direction of the column in a direction intersecting the first direction (although Berthier does not teach this limitation, a bent needle reads on this limitation and is well known in the art and are capable of breaking a membrane seal; see NPL reference). It would be advantageous to use a bent needle in the device taught by Berthier to prevent injury to operators when disposing of the cartridges. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple change in shape.
Furthermore, it would also be advantageous to fix the bent needle to a part of the device in order over having separate packs with pins, because it would prevent injury to operators and deduce sharps hazardous waste when disposing of the cartridges.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the coupler, as taught by Kitaguchi, by adding the bent needle, taught by Berthier, to gain the 
Regarding claim 3, Kitaguchi, modified by Berthier, teaches the analyzer of claim 1, further comprising: the opposing wall (coupler 200 – Kitaguchi Fig. 8) is configured to cause the sealing film to be pierced by the piercing projection by pressing the opposing wall (Kitaguchi, modified by Berthier, teaches a pin mounted on the couple 200 that is capable of piercing a portion pack – Kitaguchi Fig. 8 and column 18 lines 34-35) (in this combination a portion pack without an internal pin can be used – Kitaguchi column 16 lines 20-23).
Regarding claim 4, Kitaguchi, modified by Berthier, teaches the analyzer of claim 2, further comprising: the opposing wall (coupler 200 – Kitaguchi Fig. 8) is configured to cause the sealing film to be pierced by the piercing projection by pressing the opposing wall (Kitaguchi, modified by Berthier, teaches a pin mounted on the couple 200 that is capable of piercing a portion pack – Kitaguchi Fig. 8 and column 18 lines 34-35) (in this combination a portion pack without an internal pin can be used – Kitaguchi column 16 lines 20-23).
Regarding claim 5, Kitaguchi, modified by Berthier, teaches the analyzer of claim 3, wherein the opposing wall (coupler 200 – Kitaguchi Fig. 8) includes: an airtight member configured to form the airtight space against the liquid reservoir (coupler contacting the analyzing cartridge 1 may be shaped into a sharp knife-edged portion – column 31 lines 58-59) at the periphery of the location pierced by the piercing projection (coupler 200 is capable of forming an air tight connection with the cartridge 150 around a hole in membrane 140 - column 31 lines 61-62 and Fig. 8).
Regarding claim 6
Regarding claim 7, Kitaguchi, modified by Berthier, teaches the analyzer of claim 5, wherein the airtight member is formed from a material that has a lower modulus of elasticity than that of the analysis kit (a coupler 200, with a knife-edged portion 201, is pushed into the analyzing cartridge 1 to ensure sufficient airtightness by a piston 303. Therefore, the coupler 200 must be harder than the analyzing cartridge 1 – Fig. 8 and column 31 lines 61-62).
Regarding claim 8, Kitaguchi, modified by Berthier, teaches the analyzer of claim 6, wherein the airtight member is formed from a material that has a lower modulus of elasticity than that of the analysis kit (a coupler 200, with a knife-edged portion 201, is pushed into the analyzing cartridge 1 to ensure sufficient airtightness by a piston 303. Therefore, the coupler 200 must be harder than the analyzing cartridge 1 – Fig. 8 and column 31 lines 61-62).
Regarding claims 9, Kitaguchi, modified by Berthier, teaches the analyzer of claim 3, wherein the projection is bent relative to a centerline of the piercing pin (Kitaguchi, modified by Berthier, teaches a bent needle mounted to the coupler 200).
Regarding claims 10, Kitaguchi, modified by Berthier, teaches the analyzer of claim 5, wherein the projection is bent relative to a centerline of the piercing pin (Kitaguchi, modified by Berthier, teaches a bent needle mounted to the coupler 200).
Regarding claims 11, Kitaguchi, modified by Berthier, teaches the analyzer of claim 6, wherein the projection is bent relative to a centerline of the piercing pin (Kitaguchi, modified by Berthier, teaches a bent needle mounted to the coupler 200).
Regarding claim 12, Kitaguchi, modified by Berthier, teaches the analyzer of claim 1, wherein the characteristic of the component is one of a type and an amount of the component (measurement vessel 109 measures a predetermined volume of plasma – column 19 lines 43-46; Kitaguchi teaches a measurement of hemoglobin in a blood sample  – column 2 lines 53-55).
Regarding claim 13, Kitaguchi, modified by Berthier, teaches the analyzer of claim 1, wherein: 

the opposing wall presses the analysis kit (coupler 200 is pressed down by a piston 303 – Fig. 8) supported on the placement section in the first direction to sandwich the analysis kit (analyzing cartridge 1) between the opposing wall and the placement section and to fit the chip and the cartridge together (couple 200 that is capable of pressing the portion pack and cartridge together – Kitaguchi Fig. 8 and column 18 lines 34-35) (in this case a portion pack without an internal pin can be used – Kitaguchi column 16 lines 20-23), 
the measurer configured to measure the characteristic of the component present in the sample in the analysis kit (measurement vessel 109 measures a predetermined volume of plasma – Kitaguchi column 19 lines 43-46; a measurement of hemoglobin in a blood sample – Kitaguchi column 2 lines 53-55) in which the chip and the cartridge have been fitted together.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kitaguchi, modified by Berthier, as applied to claim 13, in view of Johnson et al (US20140220702A1 published 08/07/2014; hereinafter Johnson) .
Regarding claim 2, Kitaguchi, modified by Berthier, teaches the analyzer of claim 13, wherein: 
the opposing wall (coupler 200 – Fig. 8) is configured such that pressing the opposing wall against the analysis kit causes the chip (plane member 100 – Figs. 1-2) and the cartridge (portion pack 300 – Fig. 3) to approach each other (Kitaguchi, modified by Berthier, teaches that the coupler 200 is pushed into the portion pack 300 and forces the portion pack 300 and plane member 100 together – 
However, Kitaguchi, modified by Berthier, does not teach that the chip in the analysis kit further comprises a piercing projection configured to pierce a bottom-face film configuring a bottom face of the liquid reservoir.
Johnson teaches that the chip (first boss 501 – Fig. 8) in the analysis kit (analysis cartridge 20 – Fig. 1) further comprises a piercing projection (first lance 531 on first boss 501 – Fig. 10A-B) configured to pierce a bottom-face film configuring a bottom face of the liquid reservoir (first lance 531 pierced the seal 301 located on the bottom of the first barrel 111 – Fig. 10A-B). It would be advantageous to have a piercing projection on the chip and a needle on the coupler to pierce a top and bottom seal simultaneously in order to use rigid reagent reservoirs. Rigid reagent reservoirs can be made thick than soft membrane containers, and are therefore less likely lose fluids though transportation and better protect reagents from degradation (Kitaguchi column 15 lines 54-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plane member, as taught by Kitaguchi as modified by Berthier, with a lance, taught by Johnson, gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the addition of a lance is a simple duplication of parts.
Response to Arguments
Applicant(s) arguments with respect to the 102 and 103 rejections of claim 1 have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/T.C.S./Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797